Exhibit No. 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “ December 21 Amendment ”), dated as
of December 21, 2006, is an amendment to that certain Employment Agreement (the
“ Agreement ”) dated as of February 27, 2005, as subsequently amended on
October 25, 2005 and February 1, 2006, by and between i2 Technologies, Inc. (the
“ Company ”) and Michael E. McGrath (the “ Employee or CEO ”). Undefined
capitalized terms used herein shall have the meanings ascribed to them in the
Agreement.

In consideration of the premises and the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1.5.1 of the Agreement shall be amended in its entirety as follows:

“1.5.1 Death or Disability. Immediately upon the death of the Employee or the
determination by the relevant insurance company or management agency that the
Employee is eligible to receive benefits under Company’s disability insurance
offered to Company’s employees, due to a mental or physical illness or
incapacity (“Disability”) (termination pursuant to this Section 1.5.1 being
referred to herein as termination for “Death or Disability”). All unvested
components of the equity instruments will automatically terminate upon the date
of employment termination. All vested equity instruments shall be exercisable
until the later of: (a) the fifteenth day of the third month following the 90th
day after the date of the termination for Death or Disability, or
(b) December 31 of the calendar year in which occurs the 90th day after the date
of the termination for Death or Disability. Notwithstanding the foregoing, any
equity instrument shall be cancelled and no longer exercisable upon the
expiration of the stated term of such equity instrument.” (emphasis original)

Section 1.5.2 of the Agreement shall be amended in its entirety as follows:

“1.5.2 Voluntary Termination. During the Employment Term, Employee may terminate
employment with a minimum of 30 days notice. Termination pursuant to this
Section 1.5.2 is being referred to herein as “Voluntary” termination). Employee
agrees to resign his employment, immediately prior to the hire date of a
successor Chief Executive Officer. All unvested components of the equity
instruments will automatically terminate upon the date of employment
termination. All vested equity instruments shall be exercisable until the later
of: (a) the fifteenth day of the third month following the 90th day after the
later of the date of the Employee’s Voluntary termination of employment or the
date the Employee has a termination of service, for any or no reason, as
Chairman of the Board of Directors of the Company (subject to Employee having
been previously elected as Chairman), or (b) December 31 of the calendar year in
which occurs the 90th day after the later of the date of the Employee’s
Voluntary termination of employment or the date the Employee has a termination
of service, for any or no reason, as Chairman of the Board of Directors of the
Company (subject to Employee having been previously elected as Chairman).
Notwithstanding the foregoing, any equity instrument shall be cancelled and no
longer exercisable upon the expiration of the stated term of such equity
instrument. All pay and benefits shall cease on the day after employment
termination.” (emphasis original)

Section 1.5.4 of the Agreement shall be amended in its entirety as follows:

“1.5.4 Termination Without Cause. Thirty (30) days following notice of
termination Without Cause given by the Company; provided, however, that during
any such thirty (30) day notice period, the Company may suspend the Employee
from his duties as set forth herein (including, without limitation, the
Employee’s position as a representative and agent of the Company) (termination
pursuant to this Section 1.5.4 being referred to herein as termination “Without
Cause”). All unvested components of the equity instruments will automatically
terminate upon the date of employment termination. All vested equity instruments
shall be exercisable until the later of: (a) the fifteenth day of the third
month following the 90th day after the later of the date of the Employee’s
termination of employment Without Cause or the date the Employee has a
termination of service, for any or no reason, as Chairman of the Board of
Directors of the Company (subject to Employee having been previously elected as
Chairman), or (b) December 31 of the



--------------------------------------------------------------------------------

calendar year in which occurs the 90th day after the later of the date of the
Employee’s termination of employment Without Cause or the date the Employee has
a termination of service, for any or no reason, as Chairman of the Board of
Directors of the Company (subject to Employee having been previously elected as
Chairman). Notwithstanding the foregoing, any equity instrument shall be
cancelled and no longer exercisable upon the expiration of the stated term of
such equity instrument.” (emphasis original)

This Agreement is intended to not provide for the deferral of compensation
within the meaning of Internal Revenue Code Section 409(A) and IRS notice 2005-1
and shall be construed in good faith compliance with the requirements for stock
options that do not provide for the deferral of compensation.

In the event any provisions of this December 21 Amendment, including the
Agreement, are determined to be potentially subject to the requirements of
Internal Revenue Code Section 409(A) and IRS notice 2005-1, or subsequent
Treasury guidance, the Agreement will be administered and amended to ensure it
is not subject to such requirements.

All other provisions of the Agreement (as amended on October 25, 2005 and
February 1, 2006) remain in full force and effect.

IN WITNESS WHEREOF, the Company and Employee have executed this December 21
Amendment on and as of the day and year first above written.

i2 Technologies, Inc.

John Harvey

Secretary

Employee

Michael E. McGrath

President and Chief Executive Officer